Citation Nr: 1303309	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder disorder. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied service connection for a left shoulder condition. 

In May 2010, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge. A transcript of the hearing testimony is in the claims file. In conjunction with the hearing, in June 2010 the Veteran submitted additional evidence in support of his claim and waived RO review of that evidence. See 38 C.F.R. § 20.1304(c) (2012). 

In May 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

The appeal is again REMANDED to the RO via the AMC. VA will notify the appellant if further action is required. 


REMAND

In May 2011 the Board remanded this claim to the RO for additional development. At that time, the Board explained that the record included evidence that the Veteran had had a pre-service left shoulder dislocation and a subsequent resultant open reduction and internal fixation of the left greater tuberosity. Also at the time of the Veteran's September 2009 enlistment physical examination, a (left shoulder) scar was reported, but no left shoulder disability was indicated, and his service treatment records STRs did not show complaints or treatment for a left shoulder injury. 

The Board mentioned that during pendency of this claim, the Veteran had offered evidence indicating that during service he had sustained a left shoulder injury when his vehicle was struck by an improvised explosive device. It was pointed out that that the Veteran was in receipt of the Combat Action Badge and the Army Commendation Medal with "V" device, for his service, and that the RO had already acknowledged that he had participated in combat. Therefore even though the Veteran's service treatment records had not specifically referenced any injury to the left shoulder, such an injury is consistent with the circumstances of the Veteran's service and in particular, the incident he has described. See 38 C.F.R. § 1154(a) (West 2002). 

The Board cited regulations pertaining to the presumption of soundness at service entry, as well aggravation of pre-existing injuries of injuries or diseases. 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2012). It is noted that in order to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. Under 38 C.F.R. § 3.304, the standard for clear and unmistakable evidence is that the determination of inception "should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular...disease....". See VAOPGCPREC 3-2003 (July 16, 2003). See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

In conjunction with meeting this two pronged "clear and unmistakable standard," the Board on remand, directed that a VA medical examination and opinion was necessary. In the remand, the Board twice specified that if the examiner concluded there is clear and unmistakable evidence that the Veteran had a left shoulder disability at the time of his enlistment examination, he/she should then determine whether there is also clear and unmistakable evidence that that such a pre-existing shoulder disability was not aggravated by service. 

In a May 2011 VA medical examination and opinion, the examiner opined that indeed there was clear and unmistakable evidence that the Veteran had a preexisting left shoulder condition. However, regarding that second prong of the required clear and unmistakable evidence standard, namely whether the preexisting injury was not aggravated during service, the examiner stated that the left shoulder condition was not likely aggravated during service. Unfortunately, this is the wrong standard required to properly adjudicate this claim based on aggravation of a preexisting disability. It has been held that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard, the standard used by the VA examiner. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence."). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

As noted above, the Board had specifically requested that upon medical examination and opinion, that the examiner utilize the clear and unmistakable evidence standard in his or her medical nexus opinion on the matter, which did not occur. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance." Id. 

Therefore, remand is necessary for a medical opinion addendum preferably by that same examiner in May 2011, to consider the second prong of the clear and unmistakable standard as it applies to this claim. Again and specifically, the examiner should solely determine whether there is also clear and unmistakable evidence that that the Veteran's preexisting left shoulder disability was not aggravated by service (i.e., did not undergo an increase in severity, beyond natural progression). 


Accordingly, the case is REMANDED for the following action:

1. Refer the case to the May 2011 VA compensation and pension examiner for a supplemental opinion as to the etiology of the Veteran's current left shoulder disability. The examiner should note that in May 2011, it was opined that there was clear and unmistakable evidence that the Veteran's left shoulder disorder preexisted service. However, at this time it is requested that the examiner specifically address: Whether there is clear and unmistakable evidence that the preexisting left shoulder disorder was not aggravated by service (i.e., did not undergo an increase in severity, beyond natural progression)? 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc. So merely saying he or she cannot comment on this determinative issue of etiology will not suffice.

If, for whatever reason, it is not possible to have this same examiner provide this further comment, then obtain this additional comment from someone else that is equally qualified. In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed. 

2. Then, readjudicate the claim in light of all additional evidence, including the requested addendum opinion. If the claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC), and give him and his representative an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012). 

